DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 19 October 2021, regarding the Medtronic Minimed, Inc. application.

Claims 1, 2, 4, 5, 8 and 11-23 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1, 2, 4, 5, 8 and 11-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the instant claims is the previously cited Varsavasky reference.  However, the Varsavasky does not teach or suggest methods of observing a property of a layer of a material on an analyte sensor, wherein: a) correlating the impedance characteristics with the properties of the layer of material comprises application of a mathematical model of impedance (as required by instant claim 1); b) applying a fixed voltage to the first electrode and an alternating current voltage is applied in a frequency sweep mode (as required by instant claim 11); c) no ions are transferred between the first electrode and the second electrode (as required by instant claim 21); d) thickness of the material layer is between 0.5 and 20 microns (as required by instant claim 22); or, e) the output current is measured continuously (as required by instant claim 23).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
16 November 2021